Citation Nr: 1129129	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-10 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent evaluation effective from August 24, 2005.  The Veteran appealed the assigned evaluation, and in an April 2007 decision, the RO assigned an increased, 50 percent evaluation, effective from August 24, 2005.  The Veteran continued to disagree with the assigned evaluation, and perfected his appeal to the Board.  In February 2009, the Board remanded the case for evidentiary development.  The case was returned to the Board in January 2010.  The decision determined that the Veteran was entitled to a 70 percent rating.  A January 2010 rating decision assigned the effective date for the 70 percent rating.

After the Veteran perfects an appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue of entitlement to a rating in excess of 70 percent is still before the Board.  As noted in the January 2010 Board decision, VA must consider TDIU entitlement when increased rating is claimed and there is evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded both the issues of entitlement to a schedular 100 percent rating and TDIU for additional development.  That development has been substantially completed that the case has now been returned to the Board for further appellate action. 



FINDINGS OF FACT

1.  The service-connected PTSD is manifested by difficulty sleeping, nightmares, depression, anxiety, social isolation, avoidance, panic attacks, hypervigilance and an inability to sustain any substantial gainful employment.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, memory loss or disorientation to time or place. 

2.  The Veteran is service-connected for PTSD, evaluated as 70 percent disabling and type II diabetes mellitus, evaluated as 20 percent disabling.  The Veteran's combined evaluation for compensation is 80 percent disabling. 

3.  The Veteran also suffers from the following non-service connected disabilities: lumbar disc disease, personality disorder, numbness and tingling of both legs, dermatitis of both hands and melena, sleep apnea, gastroesophageal reflux disease (GERD) and erectile dysfunction. 

4.  The Veteran's service-connected PTSD is of such severity so as to preclude him from obtaining and maintaining substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107
(West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Prior to the November 2005 RO decision in the matter, VA sent a letter to the Veteran in September 2005 concerning his service connection claim.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the Veteran's service treatment records and VA treatment records are on file.  Furthermore, the Veteran was several VA examinations in connection with his claim for PTSD.  The examination reports are adequate for rating purposes.  The May 2010 examiner reviewed the Veteran's case file, considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

PTSD

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Score from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Score from 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

A GAF score in the 31 to 40 range indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran asserts that his service-connected PTSD is entitled to a rating in excess of 70 percent.  As discussed below, a review of the competent evidence of record demonstrates that the Veteran's PTSD is appropriately rated at 70 percent.  

By rating action in November 2005, service connection for PTSD was granted and a 30 percent rating was assigned from August 2005.  The record includes VA outpatient treatment records dated from 2004 to 2010.  For the entire period of service connection, the evidence indicates that the Veteran did not experience hallucinations or contemplate suicide or homicide.  He also showed good insight and no gross deficits in judgment.  He presented appropriately attired.  The Veteran experienced anxiety.  The medical evidence includes a June 2004 VA psychiatry outpatient note which shows that the Veteran was neatly dressed with constricted affect and some anxiety and anger were noted.  He stated that he had no hallucinations or suicidal or violent ideas.  Insight was fair and there were no gross deficits in judgment.  A December 2004 VA outpatient record noted no gross deficits in judgment, that there were no stated hallucinations or suicidal or violent ideas and insight was fairly good.  A GAF score of 55 was assigned.  An August 2006 VA psychiatry outpatient note indicated that the Veteran was neatly dressed and groomed and that he sat calmly, talked openly and was cooperative.  Thought processes were linear and goal directed with no hallucinations or delusions.  Insight was fair.  The GAF score was 53. 

On VA examination in April 2007, the Veteran reported continued severe symptoms of irritability, re-experiencing, insomnia, hyperarousal and avoidance.  He denied any suicidal or homicidal ideations and hallucinations.  There was no impairment in thought process or communication.  Poor grooming was noted and speech was normal.  Mood was anxious with labile effect and insight and judgment were intact.  The examiner noted that the Veteran had moderate to severe social dysfunction and the GAF score was 51.  

An August 2008 VA psychiatry outpatient note shows that the Veteran was seen for medication management and supportive psychotherapy.  The Veteran denied homicidal thoughts or hallucinations.  His hygiene was noted to be fair.  Speech was normal and thought process was logical, linear and goal directed.  No delusions were elicited.  Cognitively he was alert and oriented in all spheres with memory and concentration grossly intact.  Insight and judgment were fair.  The GAF score was 53.    

The evidence shows that the Veteran is three times divorced, has four adult biological children and one step-child.  He is close to three of his children but does not maintain contact with the other two.  The Veteran also has a grandchild with whom he is actively involved.  The Veteran has no friends and states that he does not like being around people.  At a hearing before the undersigned in July 2009, the Veteran reported that he lives in an RV by himself.  The only hobby he has is playing guitar by himself.  He also reported waking up screaming in the middle of the night.  The Veteran has not worked since 1999.  

In July 2009, Dr. J.L.H. wrote that the Veteran experiences intrusive thoughts, vivid nightmares, hyperarousal, intense irritability, anger, impaired concentration, hypervigilance and an exaggerated startle response.  Dr. J.L.H. noted that the Veteran's symptoms have caused significant distress in various areas of psychosocial functioning and social functioning.

September 2009 treatment records show that the Veteran was unkempt and unshaven and his mood was dysphoric and irritable.  The Veteran had coherent speech and denied suicidal or homicidal ideation.  He had crying spells, nightmares, hypervigilance, exaggerated startle response and stated that he withdrew from people.   There was no evidence of hallucinations or paranoia.  His GAF score was 45.  

April 2010 VA treatment records show the Veteran was experiencing progress and improvement with regard to his treatment and was adjusting well to his new place of residence.  His psychotherapy was discontinued.  The Veteran's insight was good and his judgment was intact.  He was identified as being low risk for suicide.  There was also no evidence of auditory hallucinations or delusions. 

The Veteran was afforded a VA examination in May 2010 and the examiner had the opportunity to review the Veteran's case file.  The examiner noted that the Veteran isolates himself and cannot keep or make friends.  The Veteran appeared for his interview "unkempt" and smelling of sweat.  The examiner noted that his affect was blunted and his speech was slow.  The Veteran reported problems sleeping, resulting in fatigue and panic attacks.  While the Veteran experienced disturbances in motivation and concentration, his memory was completely intact.  He also showed no inappropriate behavior or suicidal thoughts.  He was afforded a GAF score of 45.  The examiner stated: "The Veteran's current symptoms have significantly impacted his ability to function in terms of managing relationships with people other than his children, working and maintaining minimal personal hygiene.  In my opinion, he is not able to pursue gainful employment due to his PTSD symptoms."

After a careful review of the record, to include the medical evidence and the statements and testimony of the Veteran, the Board concludes that a schedular rating in excess of 70 percent for PTSD is not warranted as the evidence does not show that the PTSD symptoms meet the schedular criteria for a 100 rating.  The evidence does not show that the occupational and social impairment from the disability more nearly approximates the total occupational and social impairment contemplated by a 100 percent rating.  The evidence shows that the Veteran has a history of severe depression and anxiety with periods of isolating himself.   He also lives alone.  However, he still maintains contact with his children and his grandchild.  The records show that the Veteran has not shown any signs of incoherent or illogical thoughts or behaviors, delusions or hallucinations and has always been appropriately attired.  Furthermore, there is no evidence to show that the Veteran has any of the symptoms required for a 100 percent rating, such as grossly inappropriate behavior, disorientation to time or place or memory loss for such information as the names of close relatives, own occupation, or his own name.  The GAF score range assigned also supports this finding.
 
Based on the above analysis, the Board finds that the Veteran's disability does not approximate the symptoms contemplated by the 100 percent rating, as the criteria require.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411.  

Although the Board has considered the benefit of the doubt doctrine, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD.  Accordingly, the appeal is denied.

TDIU

The Veteran contends that he is unable to secure gainful employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not her age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is in effect for the following disabilities: PTSD, evaluated as 70 percent disabling and diabetes mellitus, evaluated as 20 percent disabling.  As the Veteran has a service-connected disability rated as at least 60 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.

At the outset, the Board notes that the Veteran has been unemployed since 1999 after a car accident where the Veteran injured his back.  December 2004 treatment records note that the Veteran was not working due to: cervical and lumbar degenerative disc disease, diabetes, hypertension, depression and PTSD.  

The Veteran's VA medical records show that his service-connected PTSD symptoms were so severe as to preclude employment.  In a May 2010 VA examination, the examiner reported that the Veteran stopped working in 1999 due to his inability to deal with people and handle stress.  Most importantly, the examiner stated that the Veteran is "not able to pursue gainful employment due to his PTSD symptoms."  

It is indicated that while the Veteran does not exhibit the symptoms associated with a 100 percent schedular rating, the Veteran's PTSD causes him to be unable to work.  It was noted by the VA psychiatrist that the Veteran had difficulty in adapting to stressful circumstances and that the stress of even minimal employment due to person to person interaction would be too difficult for him to manage.

Based upon the above-noted evidence of record, the Board finds that, giving the benefit of the doubt to the Veteran, his service-connected PTSD renders him currently unable to obtain and maintain substantial employment.  At this time, the Board notes that the Veteran's diabetes mellitus has not been noted to affect his work, but his PTSD alone is sufficient to grant TDIU.  A total rating for compensation based upon individual unemployability due to service-connected PTSD is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the regulations pertinent to the disbursement of monetary funds. 




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


